IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


CITY OF PITTSBURGH (PUBLIC             : No. 526 WAL 2014
WORKS) AND UPMC BENEFITS               :
MANAGEMENT SERVICES, INC.,             :
                                       : Petition for Allowance of Appeal from the
                  Petitioner           : Order of the Commonwealth Court
                                       :
                                       :
           v.                          :
                                       :
                                       :
WORKERS' COMPENSATION APPEAL           :
BOARD (RUNCO),                         :
                                       :
                  Respondents          :


                                    ORDER


PER CURIAM

     AND NOW, this 1st day of April, 2015, the Petition for Allowance of Appeal is

DENIED.